NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             14-APR-2022
                                             10:15 AM
                                             Dkt. 401 ODMR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                  IN THE INTEREST OF SK CHILDREN


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 18-00077)


              ORDER DENYING MOTION FOR RECONSIDERATION
      (By:   Ginoza, Chief Judge, Leonard and McCullen, JJ.)

          Upon consideration of Appellant Mother's "Motion to
Reconsider Order" (Motion), filed on April 10, 2022, the papers
in support and the record and files herein, it appears that:
           (1) a Summary Disposition Order was entered by this
court on March 31, 2022;
           (2) Mother's Motion was filed on April 10, 2022;
           (3) Pursuant to Rules Expediting Child Protective
Appeals (RECPA) Rule 14, "[a] motion for reconsideration may be
filed no later than 5 days after the filing of the appellate
court's opinion, summary disposition order, or dismissal
order[,]" and thus Mother's Motion is untimely; and
           (4) Even if Mother's Motion had been timely filed, she
does not establish that the court overlooked or misapprehended
points of law or fact to support reconsideration of the Summary
Disposition Order. See Rule 40 of the Hawai#i Rules of Appellate
Procedure.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Motion is
denied.
          DATED:   Honolulu, Hawai#i, April 14, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2